Per Curiam.

There has been no irregularity shown to render it proper to set aside the verdict; nor does the affidavit of newly discovered evidence disclose sufficient to support the application for a new trial. A verdict is never set aside to give the party an opportunity of impeaching the credit of witnesses sworn at a former trial. The evidence should be of some material fact, which would induce the belief, that if proved to the jury, it would so far influence their minds, as to produce a different verdict.
Rule refused.